DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 21-32 and 34-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov (US 7793840 B2) in view of Tamburrini et al. (US 2011/0290889 A1) and Bunte et al. (US 6034379).
Regarding claim 21, Vinogradov teaches an image based code reader (abstract) comprising: an image sensor (28), the image sensor configured to acquire an image of a code (abstract); a lens configured to project an image scene including the code onto the image sensor (52), the lens comprising a variable optical power that controls a focus distance of the image based code reader (56); a processor operatively coupled to the image sensor and the lens (11a), the processor configured to acquire the image of the code using only pixels located within a region of interest of the image sensor (FV), wherein a size of the region of interest is selected based on the focus distance of the reader (Fig. 5).
Vinogradov lacks the orientation sensor and the details of altering light sources.
Tamburrini teaches an orientation sensor configured to determine an angle of the reader relative to an external frame of reference (50); and a processor (52) configured to receive the orientation signal from the sensor and to control a component of the reader based on the signal [0072-0075].
Therefore it would have been obvious to one of ordinary skill in the art to use the sensor as discussed by Tamburrini because it allows the reader easily and automatically transition between various modes of use. For example, the scanner can automatically transition from a stand-based mode to a handheld mode (0013 of Tamburrini).
Bunte teaches a first illumination source configured to illuminate the image scene with light having a first light illumination angle (2579); a second illumination source configured to illuminate the image scene having a second illumination angle different than the first illumination angle (2577); and determining a focus distance of the reader, select using the focus distance, the first illumination source to illuminate the scene rather than the second illumination source illuminating the image scene (Col. 35 Lines 1-28).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the alternating light sources based on focus distance as taught by Bunte because it allows for sufficient illumination while conserving power (Col. 35 Lines 15-17 of Bunte).
Regarding claim 22, Vinogradov teaches the image based code reader further configured to operate in a plurality of operating modes (focal distances), the processor configured to select from the plurality of operating modes (processor controls focal distance).
Regarding claim 23, Vinogradov teaches wherein the plurality of operating modes includes at least a first mode and a second mode, the first mode having a first region of interest and the second mode having a second region of interest, the first region of interest is larger than the second region of interest (Fig. 5, FV changes based on lens mode).
Regarding claim 24, Vinogradov teaches wherein the processor sets the variable optical power such that the focus distance is within a range of .3 meters to 1.5 meters, when in the first mode (Col. 14 Lines 31-53).
Regarding claim 25, Vinogradov teaches wherein the processor sets the variable optical power such that the focus distance is within a range of 1.5 meters to 15 meters, when in the second mode (Col. 14 Lines 31-53, Fig. 4).
Regarding claims 26 and 27, Vinogradov lacks the orientation signal.
Tamburrini teaches wherein the processor selects the first mode upon receiving the orientation signal representative of the angle being within a range of 0 degrees to -90 degrees (pointing downwards); wherein the processor selects the second mode upon receiving the orientation signal representative of the angle being within a range of 0 degrees to +90 degrees (upright) [0073].
Therefore it would have been obvious to one of ordinary skill in the art to use the sensor as discussed by Tamburrini because it allows the reader easily and automatically transition between various modes of use. For example, the scanner can automatically transition from a stand-based mode to a handheld mode (0013 of Tamburrini).
Regarding claim 28, Vinogradov teaches wherein the second region of interest includes a center portion of the image sensor when in the second mode (28, Fig. 6).
Claim(s) 29-38, 40, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov as modified by Tamburrini and Bunte, and further in view of Joseph et al. (US 2007/0164115 A1).
Regarding claim 29, Vinogradov in view of Tamburrini teaches the above.
Vinogradov lacks the details of the gain and/or exposure.
Joseph teaches determining a focus distance of the image based code reader [0057]; determine, using the focus distance, a gain setting or an exposure time [0046]; and acquire the image of the code with the image sensor at the exposure time or the gain setting (152, 200).
Therefore it would have been obvious to use the parameter adjustment feature disclosed by Joseph because it allows for imaging and decoding in a reduced time (paragraph 0010 of Joseph).
Regarding claims 30-32, these claims are analogous to the claims above 
Regarding claim 34, Vinogradov teaches further comprising one or more illuminators configured to illuminate the image scene with light having at least two emission angles, the processor configured to select from the at least two emission angles based on the focus distance of the reader (illumination and targeting apparatus provide light at different angles and processor controls both lighting devices).
Regarding claim 35, Vinogradov teaches wherein the one or more illuminators comprise at least two banks of light emitting diodes (Col. 7 Lines 35-63, Fig. 5), and wherein a first bank of LEDS of the at least two banks has an emission angle of at least 30 to 50 degrees, and a second bank of LEDs of the at least two banks has an emission angle of less than 20 degrees (Fig. 2, Fig. 9).
Regarding claim 36, Vinogradov teaches wherein the at least two emission angles are alternately enabled with a fixed pulse duration and a fixed frequency (Col. 7 Lines 35-63).
Regarding claims 37, 38, and 40, these claims are analogous to the claims above, and are therefore also taught by Vinogradov in view of Tamburrini, Bunte, and Joseph.
Joseph further teaches setting the exposure time of the image sensor to be less than an illumination time of one or more illuminators of the image based code reader [0048].
Therefore it would have been obvious to use the parameter adjustment feature disclosed by Joseph because it allows for imaging and decoding in a reduced time (paragraph 0010 of Joseph).
Regarding claim 41, Bunte further teaches wherein the second bank of LEDs includes multiple LEDs; and wherein the first bank of LEDs are different than the second bank of LEDs (2577 and 2579).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the alternating light sources based on focus distance as taught by Bunte because it allows for sufficient illumination while conserving power (Col. 35 Lines 15-17 of Bunte).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinogradov as modfieid by Tamburrini, Bunte, and Joseph, and further in view of Roustaei (US 5354977).
Regarding claim 33, Vinogradov lacks the details of the LEDs.
Roustaei teaches further comprising a 2-dimensional LED array (Fig. 1), wherein a center part of the LED array is activated to illuminate the code (Fig. 1), and a size of the LED array (number of activated LEDs) is based on the focus distance of the reader, the size of the LED array defined by a number of activated LEDs (size of LED array is to light entire scanning region).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use the LED array as taught by Roustaei because it ensures a sufficient and even illumination of the scanning region.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Bunte and Joseph and are required by the amendments regarding the illumination sources and the exposure/gain settings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876